Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anton Skaugset on 05/19/2021.
Claims 7-9 in this application have been amended as follows: 

IN THE CLAIMS:

           7.    (Currently Amended) The active noise-cancelling earphone according to claim 6, wherein the tube is defined by a tube jacket that is acoustically insulated along its surface with respect to one or both of the frontal volume and the speaker channel when it is adjacent to the tube.
           8.    (Currently Amended) The active noise-cancelling earphone according to claim 6, wherein the microphone is disposed within the additional volume defined within the earphone.
            9.    (Currently Amended) The active noise-cancelling earphone according to claim 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688